After the verdict was returned, the plaintiff's counsel moved to set the same aside and for a new trial because one of the jurors at the trial was the son of a stockholder of the defendant corporation, and furnished evidence that neither they nor the plaintiff were aware of the juror's relationship to the defendants' stockholder until after the trial. The court found that the plaintiff, by the exercise of diligence, might have ascertained the relationship of the juror to a stockholder before trial, and denied the motion.
The fact that the plaintiff had sufficient time and opportunity to make the necessary inquiry as to the juror's qualifications before the trial and did not do it, is evidence to support the finding of the court that there was a want of diligence on the part of the plaintiff in not making seasonable inquiry.
A verdict will not be disturbed by reason of the relationship of one of the jurors to a party in interest, when the party moving *Page 148 
for a new trial might, by the exercise of diligence, have discovered the relationship before trial. Harrington v. Railroad, 62 N.H. 77, and cases cited; Quinebaug Bank v. Leavens, 20 Conn. 87, 89; Woodward v. Dean,113 Mass. 297.
Motion denied.
CLARK, J., did not sit: the others concurred.